DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the fifth input device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2014-0080771 A; see previously provided machine translation) in view of Weigand (US 10,606,303 B2).
Regarding claim 1, Lee et al. discloses a machine, comprising:
an implement (the boom, arm, and bucket);
a display device (14);
a first control component (31) comprising:
a second portion (the buttons on 31 as shown in Figure 3) comprising a second input device (31-3), a third input device (31-1), a fourth input device (31-2),
wherein the third input device and the fourth input device are located adjacent to a first lateral side (the right side of 31 as shown in Figure 3) of the second input device, and
wherein the first input device is located adjacent to a second lateral side (the left side of 31 in Figure 3) of the second input device that is opposite the first lateral side; and
a second control component (32),
wherein the second control component is **[configured to control a first movement of the implement and/or the machine]**, and
wherein the second control component is **[configured to control a second movement of the implement and/or the machine]**.
Lee et al. does not disclose a first portion comprising a first input device configured to control an operation of the display device,
wherein the first input device includes a plurality of input elements,
wherein a first input element of the plurality of input elements is provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, and
wherein the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side.
Weigand teaches a control component (30) that has a first portion (36) comprising a first input device (38a-38e) **[configured to control an operation of the display device]**,
wherein the first input device includes a plurality of input elements (38a-38e),
wherein a first input element (38e) of the plurality of input elements is provided between a second input element (38a in Figure 3A) and a third input element (38b in Figure 3A) of the plurality of input elements and provided between a fourth input element (38c in Figure 3A) and a fifth input element (38d in Figure 3A) of the plurality of input elements, and
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Lee et al. to have a first portion comprising a first input device configured to control an operation of the display device, to have the first input device include a plurality of input elements, to have a first input element of the plurality of input elements provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, and to have the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).
Regarding claim 4, Lee et al. discloses ground engaging members (the tires or tracks of the equipment listed in the last paragraph of Page 1 of the machine translation);
wherein the first control component is **[configured to control the first movement of the machine]**; and
wherein, when controlling the first movement of the machine, the first control component is **[configured to control a movement of the ground engaging members]**.
Regarding claim 5, Lee et al. discloses ground engaging members (the tires or tracks of the equipment listed in the last paragraph of Page 1 of the machine translation);
wherein the first control component is **[configured to control a movement of a first portion of the ground engaging members]**; and
wherein the second control component is **[configured to control a movement of a second portion of the ground engaging members]**.
Regarding claim 6, Lee et al. discloses that the first input device is **[configured to control the operation of the display device while at least one of:
the first control component controls the movement of the first portion of the ground engaging members, or
the second control component controls the movement of the second portion of the ground engaging members]**.
Regarding claim 7, Lee et al. discloses that the first control component includes a first joystick (31 is a joystick); and
wherein the second control component includes a second joystick (32 is a joystick).
Regarding claim 8, Lee et al. discloses a control component of a machine (the equipment listed in the last paragraph of Page 1 of the machine translation), the control component comprising:
a display device (14) of the machine;
a second input device (31-3);
a third input device (31-1) located adjacent to a first lateral side (the right side of 31 in Figure 3) of the second input device; and
a fourth input device (31-2) located adjacent to the first lateral side of the second input device,
wherein the fourth input device is located below the third input device (see Figure 3),
wherein one or more of the second input device, the third input device, or the fourth input device are **[configured to control an operation of the machine]**, and
wherein, when controlling the operation of the machine, the control component is **[configured to control at least one of an operation of an implement of the machine or an operation of ground engaging members of the machine]**.
Lee et al. does not disclose that the control component comprises a first input device configured to control operation of the display device of the machine,
wherein the first input device includes a plurality of input elements, and
wherein a first input element of the plurality of input elements is provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements;
wherein the first input device is located adjacent to the second lateral side of the second input device opposite the first lateral side, and
wherein the first input device is configured to control the operation of the display device concurrently with the control component controlling the operation of the machine.
Weigand teaches a control component (30) that has a first input device (36) **[configured to control operation of a display device of the machine]**,
wherein the first input device includes a plurality of input elements (38a-38e), and
wherein a first input element (38e) of the plurality of input elements is provided between a second input element (38a in Figure 3A) and a third input element (38b in Figure 3A) of the plurality of input elements and provided between a fourth input element (38c in Figure 3A) and a fifth input element (38d in Figure 3A) of the plurality of input elements;
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side, and
wherein the first input device is **[configured to control the operation of the display device concurrently with the control component controlling the operation of the machine]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Lee et al. to have a first portion comprising a first input device configured to control an operation of the display device, to have the first input device include a plurality of input elements, to have a first input element of the plurality of input elements provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, to have the first input device located adjacent to the second lateral side of the second input device that is opposite the first lateral side, and to have the first input device configured to control the operation of the display device concurrently with the control component controlling the operation of the machine, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).
Regarding claim 9, Lee et al. discloses that the control component is a joystick (31 is a joystick).
Regarding claim 10, Lee et al. discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling the operation of the implement of the machine]**.
Regarding claim 12, Lee et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling the operation of the ground engaging members of the machine]**.
Regarding claim 13, Lee et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling an operation of a portion of the ground engaging members of the machine]**.
Regarding claim 14, Lee et al. in view of Weigand discloses that the plurality of input elements are **[configured to control the operation of the display device concurrently with the control component controlling the operation of the machine]**.
Regarding claim 15, Lee et al. discloses a system, comprising:
a first control component (31) comprising:
a second portion (the buttons on 31 as shown in Figure 3) comprising a second input device (31-3), a third input device (31-1), and a fourth input device (31-2),
wherein the third input device is located adjacent to a first lateral side (the right side of 31 as shown in Figure 3) of the second input device;
wherein the fourth input device is located adjacent to the first lateral side of the second input device (see Figure 3),
wherein the fourth input device is located below the third input device (see Figure 3),
a second lateral side (the left side of 31 as shown in Figure 3) of the second input device opposite the first lateral side; and
a second control component (32),
wherein one of the first control component or the second control component is **[configured to control a movement of an implement of the machine]**, and
wherein another one of the first control component or the second control component is **[configured to control a movement of the machine]**.
Lee et al. does not disclose a first portion comprising a first input device configured to control an operation of a display device of a machine,
wherein the first input device includes a plurality of input elements, and
wherein the first input device is located adjacent to a second lateral side (the left side of 31 as shown in Figure 3) of the second input device opposite the first lateral side.
Weigand teaches a control component (30) that has a first portion (36) comprising a first input device (38a-38e) **[configured to control an operation of the display device]**,
wherein the first input device includes a plurality of input elements (38a-38e), and
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Lee et al. to have a first portion comprising a first input device configured to control an operation of the display device, to have the first input device include a plurality of input elements, and to have the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).
Regarding claim 16, Lee et al. in view of Weigand discloses that the first control component is *“[configured to control the movement of the implement]**;
wherein the second control component is **[configured to control the movement of the machine]**; and
wherein the first input device is **[configured to control the operation of the display device concurrently with at least one of:
the movement of the implement controlled by the first control component, or
the movement of the machine controlled by the second control component]**.
Regarding claim 17, Lee et al. discloses that the first control component includes a first joystick (31 is a joystick); and
wherein the second control component includes a second joystick (32 is a joystick).
Regarding claim 18, Lee et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with at least one of the one of the first control component or the second control component controlling the movement of the implement or the other one of the first control component or the second control component controlling the movement of the machine]**.
Regarding claim 19, Lee et al. discloses that when controlling the movement of the machine, the other one of the first control component or the second control component is **[configured to control a movement of ground engaging members (the tires or tracks of the equipment listed in the last paragraph of Page 1 of the machine translation) of the machine]*.
Claims  2, 3, 11, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2014-0080771 A; see previously provided machine translation) in view of Weigand (US 10,606,303 B2) as applied to claims 1, 8, or 15 above, and further in view of Hammarstrom et al. (WO 2014/189455 A1).
Regarding claim 2, Lee et al. discloses that the first input device is **[configured to control the operation of the display device concurrently with the first control component or the second control component controlling the first movement of the implement and/or the machine or concurrently with the first control component or the second control component controlling the second movement of the implement and/or the machine]**.
Lee et al. in view of Weigand does not disclose that the second portion further comprises a fifth input device, and a sixth input device,
wherein the fourth input device is located below the third input device,
wherein the fifth input device is located below the fourth input device, and
wherein the sixth input device is located below the second input device.
Hammarstrom et al. teaches a portion of a first input device (1) that has a second input portion (the top right button in Figure 1), a third input portion (10A), and a fourth input portion (10B),
the portion further comprises a fifth input device (10C), and a sixth input device (the button below the top right button in Figure 1),
wherein the fourth input device is located below the third input device (10B is located below 10A in Figure 1),
wherein the fifth input device is located below the fourth input device (10C is located below 10B in Figure 1), and
wherein the sixth input device is located below the second input device (the viewed sixth input device is located below the top right button in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Lee et al. in view of Weigand to have a fifth input device and a sixth input device, to have the fourth input device located below the third input device, to have the fifth input device located below the fourth input device, and to have the sixth input device located below the second input device, as taught by Hammarstrom et al., for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
Regarding claim 3, Lee et al. in view of Weigand discloses that the plurality of input elements are **[configured to control the operation of the display device concurrently with the first control component or the second control component controlling the first movement of the implement and/or the machine or concurrently with the first control component or the second control component controlling the second movement of the implement and/or the machine]**;
wherein the second input device is **[configured to control the first movement of the implement without controlling the first movement of the machine]**;
wherein the fourth input device is located below the third input device (31-2 is located below 31-1 as shown in Figure 3); and
wherein the second control component is **[configured to control the second movement of the machine without controlling the second movement of the implement]**.
Lee et al. in view of Weigand does not disclose a fifth input device located below the fourth input device.
Hammarstrom et al. teaches a portion of a first input device (1) that has a second input portion (the top right button in Figure 1), a third input portion (10A), a fourth input portion (10B), and a fifth input device (10C), and
wherein the fifth input device is located below the fourth input device (10C is located below 10B in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Lee et al. in view of Weigand to have a fifth input device located below the fourth input device, as taught by Hammarstrom et al., for the purpose of providing additional functionality to the second portion via the addition of the fifth input device.
Regarding claim 11, Lee et al. discloses that the second input device is **[configured to control the operation of the implement of the machine]**.
Lee et al. in view of Weigand does not disclose that the control component further comprises a fifth input device and a sixth input device,
wherein the fifth input device is located below the fourth input device, and
wherein the sixth input device is located below the second input device.
Hammarstrom et al. teaches a portion of a first input device (1) that has a second input portion (the top right button in Figure 1), a third input portion (10A), and a fourth input portion (10B),
the portion further comprises a fifth input device (10C), and a sixth input device (the button below the top right button in Figure 1),
wherein the fifth input device is located below the fourth input device (10C is located below 10B in Figure 1), and
wherein the sixth input device is located below the second input device (the viewed sixth input device is located below the top right button in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Lee et al. in view of Weigand to have a fifth input device and a sixth input device, to have the fifth input device located below the fourth input device, and to have the sixth input device located below the second input device, as taught by Hammarstrom et al., for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
Regarding claim 20, Lee et al. discloses that the plurality of input elements are **[configured to control the operation of the display device]**.
Lee et al. in view of Weigand does not disclose that the first control component further comprises a fifth input device and a sixth input device,
wherein the fifth input device is located below the fourth input device, and
wherein the sixth input device is located below the second input device.
Hammarstrom et al. teaches a portion of a first input device (1) that has a second input portion (the top right button in Figure 1), a third input portion (10A), and a fourth input portion (10B),
the portion further comprises a fifth input device (10C), and a sixth input device (the button below the top right button in Figure 1),
wherein the fifth input device is located below the fourth input device (10C is located below 10B in Figure 1), and
wherein the sixth input device is located below the second input device (the viewed sixth input device is located below the top right button in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Lee et al. in view of Weigand to have a fifth input device and a sixth input device, to have the fifth input device located below the fourth input device, and to have the sixth input device located below the second input device, as taught by Hammarstrom et al., for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beneventi et al. (US 2022/0113754 A1) discloses a joystick having a similar button layout as Applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656